DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/21/2021.  In virtue of the communication:
Claim 1 is pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 12/21/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (U.S. Pub. 2008/0158860 A1) in view of Lin (U.S. Pub. 2009/0078442 A1).
Regarding claim 1, Sloan discloses an underwater illumination system (Figs. 1-17), comprising:
a junction box controller (12 or 354, Figs. 1 and 17) having a junction box (box 12 or box 354, Figs. 1 and 17) and configured for installation at a pool or a spa location (pool or spa, pars [0028], [0033], [0077]);
a plurality of underwater luminaires (18a-d or 356, Figs. 1 and 17) in electrical communication with the junction box controller (Figs. 1 and 17), each of the plurality of underwater luminaires including a plurality of light-emitting diodes (LEDs) (RGB LEDs in each LED units 18a-d or 356);
a plurality of light-emitting diode (LED) driver circuits (16&26 or 358&360, Figs. 1-3 and 17) generating electrical drive signals for driving the plurality of LEDs of the underwater luminaire (Figs. 1 and 17, pars [0037], [0077]); and
a controller (in controller box 12 or 354, Figs. 1 and 17) in communication with the plurality of LED driver circuits (16&26 or 358&360) and positioned in the junction box (12 or 354), the controller controlling operation of the plurality of LED driver circuits to thereby control light output by the plurality of underwater luminaires (Figs. 1-17, par [0077]).
Sloan does not teach the LED driver circuits  positioned in the junction box in communication with the controller. 
However, as evidenced by Lin, providing the LED driver circuits (27a, 28, Fig. 7, par [0032]) positioned in the junction box (par [0032]) in communication with the controller (27b, Fig. 7, par [0032]) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Sloan with the junction box having the driver circuits in communication with the controller as taught by Lin in order to make a kit for a completely new installation to operate the lighting system in the pool/spa.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844